PER CURIAM.
The claim of defendant-appellant Felio Cruz that his sentence for robbery exceeds the legal maximum is without merit. See § 813.011, Fla. Stat. (1969) (robbery is punishable “by imprisonment in the state prison for life or any lesser term of years, at the discretion of the court.”).* Thus, the fifty-year sentence is a legal sentence.
The defendant’s remaining claims are fact-based claims which must be brought under Florida Rule of Criminal Procedure 3.850, and are time-barred. See Fla. R.Crim. P. 3.850(b).
Affirmed.

 Defendant's motion under Florida Rule of Criminal Procedure 3.800(a) asserts that the crime date was December 10, 1969.